UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4430


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KEVIN WAYNE DAVIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., District Judge. (2:15-cr-00119-1)


Submitted: April 24, 2017                                         Decided: May 3, 2017


Before TRAXLER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Schles, Charleston, West Virginia, for Appellant. Lisa Grimes Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Wayne Davis appeals his 151-month sentence imposed by the district court

after his guilty plea to possession of child pornography, in violation of 18 U.S.C.

§ 2252A(a)(5)(B), (b)(2) (2012). Davis’ attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), concluding there are no meritorious grounds for appeal

but questioning whether Davis’ sentence is reasonable. Although notified of his right to

file a pro se brief, Davis has not done so. The Government has moved to dismiss the

appeal as barred by the appeal waiver in Davis’ plea agreement. We dismiss the appeal.

       We review de novo the validity of an appeal waiver. United States v. Copeland,

707 F.3d 522, 528 (4th Cir. 2013). A defendant’s waiver is valid if he agreed to it

“knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

2010). An appeal waiver generally is enforceable “if the record establishes that the

waiver is valid and that the issue being appealed is within the scope of the waiver.”

United States v. Thornsbury, 670 F.3d 532, 537 (4th Cir. 2012) (internal quotation marks

omitted).

       Upon review of the plea agreement and the transcript of the Fed. R. Crim. P. 11

hearing, we conclude that Davis knowingly and voluntarily waived his right to appeal and

that the sentencing issues Davis seeks to raise on appeal fall squarely within the scope of

his waiver of appellate rights. Moreover, in accordance with Anders, we have reviewed

the record for any potentially meritorious issues that might fall outside the scope of the

waiver and have found none. See Copeland, 707 F.3d at 530. Accordingly, we grant the

Government’s motion to dismiss the appeal.

                                             2
      This court requires that counsel inform Davis, in writing, of the right to petition

the Supreme Court of the United States for further review. If Davis requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Davis. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            3